DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claims 1, 3-10, and 11-15 in the reply filed on 8/23/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “spraying device” in claims 1, 11, and 15 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “spraying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”




Claim limitation “docking assembly” in claims 1 and 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “docking” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “assembly” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 15 has/have been interpreted to cover “a spray gun holder” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0054).

Claim limitation “driving assembly” in claim 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has/have been interpreted to cover “screws” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0058-0059).


Claim Objections
Claim 3 is objected to because “fixedly” should read as “fixed” in line 3.  Appropriate correction is required.

Claim 15 is objected to because “foxed” should read as “fixed” in line 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 13-14 (as being dependent on claim 12) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim 3 recite the limitation "the fixed block" in line 3.  There is insufficient antecedent basis for this limitation in the claim since claim 3 depends on claim 1, and claim 1 does not previously recite “a fixed block”. The limitation will be interpreted as “the slide seat 

Claim 12 recites “the fixing plate has a circular planar shape” in lines 1-2. This limitation is indefinite since it is unclear what shape is intended by the limitation, and the fixing plate is not described in Applicant’s specification in such a way that the ordinary artisan would be able to ascertain an understanding of the shape intended (Spec., para 0043; Drawings, Fig. 1). The limitation will be interpreted as “a circular 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN107400847, English translation as read via US 20190071761) in view of Freyermuth (US 20130294855).
Regarding claims 1, 3, and 4, Wang teaches a spray gun assembly 22 (connecting device) for an internal plasma spraying system, configured to connect a spray gun 221 and a power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device) (para 0071-0076; see for example Figs. 2-5). Wang further teaches adjusting the spray gun 221 relative to the center of the blind hole 1111 (para 0068, 0071, 0096). 
Wang further teaches a balance adjusting assembly, comprising a spray gun supporting seat 222 (fixing plate) and counterweight 223 (slide block), wherein the seat 222 (fixing plate) is configured to be fixed to the power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device), and the installing block 224 (slide block) is slidably connected with the seat 222 (fixing plate) (para 0071, 0072); and
a bearing assembly 25 (docking assembly), wherein the bearing assembly 25 (docking assembly) is detachably connected (via bolts) with a rotation radius adjusting assembly (implicit of adjusting the spray gun relative to the center of the blind hole), and 

Wang further teaches that dynamic balance of the spray gun 221 during rotation is kept by increasing weight of a mechanism to ensure stability of the spray gun 221 during high-speed rotation (para 0071). Wang further discloses that for different rotating speeds, relative positions of the spray gun 221 and the counterweight 223 can be regulated according to actual conditions and the weight of the counterweight 223 can be set according to the actual conditions (para 0071).

Wang does not explicitly teach the claimed rotation radius adjusting assembly or driving assembly.
However, Freyermuth teaches a rotation radius adjusting assembly, comprising a slide seat (1), wherein the slide seat (1) is slideably connected with a fixing plate (3); a screw assembly (9), wherein the screw assembly (9) is configured to drive a slide block (2000) and the slide seat (1) to move synchronously toward or away from each other (para 0016-0019; see for example Figs. 1-7); and a limiting block (91), the slide block (2000) is provided with a groove, a first end of the limiting block (91) is fixedly to the fixing plate (3), a second end of the limiting block (91) is in the groove, and the second end of the limiting block (91) abuts an inner sidewall of the groove when a distance between the slide block (2000) and the slide seat (1) is maximum (para 0016-0019; see for example Figs. 1-7), and compression screws (51, 62) configured to fix the slide block (2000) to the fixing plate (3) in response to determining that the slide block (2000) is in 

	Regarding claims 11, 12, and 13, Wang teaches an internal plasma spraying system, comprising: 
Wang teaches a spray gun assembly 22 (connecting device) for an internal plasma spraying system, configured to connect a spray gun 221 and a power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device) (para 0071-0076; see for example Figs. 2-5). Wang further teaches adjusting the spray gun 221 relative to the center of the blind hole 1111 (para 0068, 0071, 0096). 
Wang further teaches a spray gun supporting seat 222 (fixing plate) and a counterweight 223 (slide block), wherein the seat 222 (fixing plate) is configured to be fixed to the power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device), and the installing block 224 (slide block) is slidably connected with the seat 222 (fixing plate) (para 0071, 0072); and
a rotation radius adjusting assembly (implicit of adjusting the spray gun relative to the center of the blind hole), and is configured to be connected with the spray gun 221.



Wang does not explicitly teach a fixing plate, having a first dovetail groove; a slide block, configured to slide along the first dovetail groove; a fixed block, fixed to the fixing plate and having a second dovetail groove; a slide seat, configured to slide along the second dovetail groove, or a limiting block.
However, Freyermuth teaches a fixing plate (3), having a first dovetail groove (via “fixed block (2)”); a slide block (2000), configured to slide along the first dovetail groove; a fixed block (2), fixed to the fixing plate (3) and having a second dovetail groove (opposite from the first dovetail groove above); a slide seat (1), configured to slide along the second dovetail groove (para 0016-0019; see for example Figs. 1-7); and wherein the slide block (2000) and the slide seat (1) are configured to synchronously move toward or away from each other, wherein the fixing plate (3) has a circular shape, both of the first dovetail groove and the second dovetail groove extend in a radial direction of the fixing plate (3) (para 0016-0019; see for example Figs. 1-7), a limiting block (91) fixed to the fixing plate (3), wherein the slide block (2000) has a groove extending in the radial direction of the fixing plate (3), the groove has a first end, a second end closer to a central axis of the fixing plate (3) than the first end, two lateral sidewall and an inner 

Regarding claim 15, Wang teaches an internal plasma spraying system, comprising: 
Wang teaches a spray gun assembly 22 (connecting device) for an internal plasma spraying system, configured to connect a spray gun 221 and a power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device) (para 0071-0076; see for example Figs. 2-5). Wang further teaches adjusting the spray gun 221 relative to the center of the blind hole 1111 (para 0068, 0071, 0096). 
Wang further teaches a balance adjusting assembly, comprising a spray gun supporting seat 222 (fixing plate) and an counterweight 223 (slide block), wherein the seat 222 (fixing plate) is configured to be fixed to the power mechanism / slip ring assembly / bearing assembly / housing 23, 24 (spray device), and the counterweight 223 (slide block) is slidably connected with the seat 222 (fixing plate) (para 0071, 0072); and
a bearing assembly 25 (docking assembly), wherein the bearing assembly 25 (docking assembly) is detachably connected (via bolts) with a rotation radius adjusting assembly (implicit of adjusting the spray gun relative to the center of the blind hole), and 
	
Wang further teaches that dynamic balance of the spray gun 221 during rotation is kept by increasing weight of a mechanism to ensure stability of the spray gun 221 during high-speed rotation (para 0071). Wang further discloses that for different rotating speeds, relative positions of the spray gun 221 and the counterweight 223 can be regulated according to actual conditions and the weight of the counterweight 223 can be set according to the actual conditions (para 0071).

Wang does not explicitly teach the claimed balance adjusting assembly comprising a fixed block, a rotation radius adjusting assembly, or a driving assembly.
However, Freyermuth teaches a slide block (2000) configured to slide in a first dovetail groove of a fixing plate (3) (via “fixed block (2)”), and a fixed block (2) fixed to the fixing plate (3), a slide seat (1) configured to slide in a second dovetail groove of the fixed block (2) (opposite from the first dovetail groove above), wherein a driving assembly (9) is configured to drive the slide block (2000) and the slide seat (1) to move synchronously toward or move synchronously away from each other (para 0016-0019, 0030, 0032; see for example Figs. 1-7), for the benefit of adjusting the tool holder and accounting for rotation rates (para 0004). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang with the claimed components, in the manner taught by Freyermuth, for the benefit of adjusting the tool holder and accounting for rotation rates.
Allowable Subject Matter
Claims 5 and 6-9 (as being directly or indirectly dependent on claim 5) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 1 and 5, wherein the slide seat is provided with a cavity, a plurality of first jointers are arranged in the cavity, and the docking assembly is provided with a plurality of second jointers which are in one-to-one correspondence with the plurality of first jointers. 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 1 and 10, wherein the screw assembly comprises a left-handed screw, a right-handed screw and a locating pin, the locating pin is configured to connect the left-handed screw and the right-handed screw, the left-hand screw is screwed to the slide block, and the right-hand screw is screwed to the slide seat.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 11, 12, 13, and 14, wherein the slide block has a first position and a second position, when the slide block is at the first position, the slide block abuts the fixed block, when the slide block is at the second position, the limiting block abuts the inner sidewall of the groove of the slide block, wherein the slide seat has an initial position where a central axis of the slide seat and the central axis of the fixing plate coincide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stoekli (US 20200255942) discloses a plasma channel that deviates from an axis such that a neck channel leads into a head channel eccentrically with respect to the axis (see Abstract); Keller (USP 5452854) discloses a plasma gun head member fixed to a free end of a shaft member that can be radially adjusted perming hollow bodies having greatly varying inner diameters to be coated (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717